Citation Nr: 0705463	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-17 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to non-service connected 
pension benefits.

3.  Eligibility for non-service connected pension benefits.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, had service with the 
Philippine Commonwealth Army from December 1941 to January 
1943 and with the Regular Philippine Army from January 1945 
to June 1946.  He was a Prisoner of War (POW) from May 1942 
to January 1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  In January 2005, the RO determined that the 
appellant was not eligible for non-service connected pension 
benefits.  The record shows the RO previously denied this 
claim in August 1999, which was not appealed.  The RO noted 
in the January 2005 determination that the record showed a 
previous claim for benefits that had been denied.  Thus, the 
RO, in effect, reopened the claim for non-service connected 
pension benefits and denied it on the merits.  Irrespective 
of the RO's action, the Board must decide whether the 
appellant has submitted new and material evidence to reopen 
the claim of entitlement to non-service connected pension 
benefits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The RO denied entitlement to an evaluation in excess of 10 
percent for hypertension in October 2005, and confirmed this 
rating in April 2006.

A July 2005 Report of Contact notes that the appellant 
decided to withdraw his appeal for entitlement to non-service 
connected pension benefits.  The RO issued the appellant a 
letter in July 2005, confirming the telephone conversation 
with him and asking him to submit his intent in writing.  The 
appellant, however, never responded to this letter and in a 
December 2005 letter continued to assert arguments, which 
seemed to encompass his claim for entitlement to non-service 
connected pension benefits.  As the appellant never provided 
written documentation of his desire to withdraw his claim for 
non-service connected pension benefits or testified as such 
during a hearing, this claim is still on appeal.  See 
38 C.F.R. § 20.204.

The issue of an evaluation in excess of 10 percent for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to non-service 
connected pension benefits in August 1999.  The appellant did 
not appeal the decision.

2.  Evidence received since the final August 1999 decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, is not cumulative 
or redundant, and raises a reasonable possibility of 
substantiating the claim for entitlement to non-service 
connected pension.

3.  In September 1999, the service department verified that 
the appellant had service with the Philippine Commonwealth 
Army from December 1941 to January 1943 and with the Regular 
Philippine Army from January 1945 to June 1946. 


CONCLUSIONS OF LAW

1.  The August 1999 RO decision denying entitlement to 
nonservice-connected pension benefits is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2006).

2.  New and material evidence having been received since the 
August 1999 RO decision, the claim for entitlement to 
nonservice-connected pension benefits is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The appellant does not have recognized active military 
service for purposes of eligibility for VA nonservice-
connected pension benefits.  38 U.S.C.A. §§ 101(2), 107 (West 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 3.203 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The Board has considered the appellant's claim to reopen 
entitlement to non-service connected pension benefits, as 
well as the claim to substantiate entitlement on the merits, 
with respect to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100 et. seq. (West 2002), including the 
notice requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the favorable outcome regarding the new and material 
evidence claim, however, no prejudice to the appellant could 
result from that adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

Regarding, the nonservice-connected pension claim, the VCAA 
does not apply.  The only issue before the Board is whether 
the appellant had qualifying service to establish eligibility 
for the benefits sought.  The record includes service 
department certification of the appellant's service.  Because 
qualifying service and how it may be established are outlined 
in statute and regulation and because service department 
certifications of service are binding on VA, the Board's 
review is limited to interpreting the pertinent law and 
regulations.  As it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable to this claim.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The Court 
has recognized that enactment of the VCAA does not affect 
matters on appeal from the Board when the question is limited 
to statutory interpretation.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000).




New and material evidence

The RO originally denied entitlement to nonservice-connected 
pension benefits in August 1999, on the basis that an 
Affidavit for Philippine Army Personnel did not show that the 
appellant had legal entitlement.  The appellant did not 
appeal this decision; so it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2006).  

The appellant filed a claim to reopen entitlement to 
nonservice-connected pension benefits in December 2004.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence of record at the time of the last final RO decision 
in August 1999 included an Affidavit for Philippine Army 
Personnel and a Prisoner's Identification Card.  

Evidence received since the August 1999 rating decision 
consists of September 1999 verification from the service 
department that the appellant had service with the Philippine 
Commonwealth Army from December 1941 to January 1943 and with 
the Regular Philippine Army from January 1945 to June 1946.  
The service records also show that the appellant was a POW 
from May 1942 to January 1943.  

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it relates to an 
unestablished fact necessary to substantiate the claim, 
specifically verification from the service department, 
regarding the type of service the appellant had.  This 
evidence raises a reasonable possibility of substantiating 
the claim for entitlement to non-service connected pension 
benefits.  The Board thus finds that this information 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and the claim is reopened. 38 U.S.C.A. 
§ 5108.

Non-service connected pension

As the claim has been reopened, the Board must decide the 
claim for non-service connection pension on the merits with a 
de novo review of the record.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2006).  
Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits, which do not include 
non-service connected pension benefits authorized by Title 
38, Chapter 15 of the U.S. Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. §§ 3.40, 3.41 (2006).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2006).  

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b) (2006).

Upon review, the appellant is not a veteran for the purposes 
of eligibility for non-service connection pension benefits 
under Title 38, Chapter 15 of the United States Code.  

The appellant has submitted an Affidavit for Philippine Army 
Personnel, showing service with the U.S. Armed Forces in the 
Far East (USAFFE) from December 1941 to June 1946.  This 
document shows active military, naval, or air service as 
described in 38 U.S.C.A. § 107 and does not satisfy the 
evidentiary requirements set out in 38 C.F.R. § 3.203(b).

In November 1999, the service department certified the 
appellant's service with the Philippine Commonwealth Army 
from December 1941 to January 1943 and with the Regular 
Philippine Army from January 1945 to June 1946.  The service 
records also show that he was a POW from May 1942 to January 
1943.  This certification is binding on VA such that VA has 
no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  

The appellant's service does not satisfy eligibility 
requirements for entitlement to non-service connected pension 
benefits pursuant to Title 38, Chapter 15 of the United State 
Code.  In cases such as these, where the law is dispositive, 
the claim must be denied because of the lack of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to non-service connected pension, and to this 
extent, the appeal is granted.

Eligibility for nonservice-connected pension benefits is 
denied.


REMAND

Review of the veteran's increased rating claim for 
hypertension at this time would be premature.    

First, the veteran has not been provided with the requisite 
VCAA letter outlining the applicable duty to notify and 
assist provisions, regarding an increased rating claim.  
Thus, a notice letter should be provided.

Second, the veteran has notified VA of additional relevant 
evidence that has not been obtained.  The veteran stated in 
May 2006 that he was receiving treatment at the University of 
California at Davis Medical Center for hypertension; but none 
of these treatment records are reflected in the claims file.  
A December 2005 appointment record shows the veteran had a 
follow-up appointment for hypertension at the UC Davis 
Medical Center; but the record does not show any 
corresponding treatment records or any efforts to obtain 
them.  Therefore, additional development is necessary in this 
regard, as well.   

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding the information and 
evidence necessary to substantiate an 
increased rating claim for hypertension.  
Ask the veteran to notify VA of any 
additional evidence, including any 
evidence in his possession.

2.  Obtain the proper release from the 
veteran and make reasonable efforts to 
obtain any treatment records he 
identifies, including treatment records 
for hypertension from the University of 
California at Davis Medical Center.  
Document all attempts to obtain the 
records.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claim.  If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time for response 
should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


